DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments dated 29 December 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda, et al. (US 20100149383 A1.)
Regarding claim 1, Maeda, et al. (hereafter, “Maeda”) discloses an electronic appliance (Fig. 1, 100), comprising:
an imaging apparatus (124); a display apparatus (114); and a control apparatus (131), the control apparatus being configured to:
extract, from a moving image captured by the imaging apparatus (“perceived as a moving image by a user”, [0030]), subjects included in the moving image and information items each on one of the subjects (detecting more than one face in an image and obtaining facial detection information including size and position, [0033-0036]);
generate enlarged-view target information (main indicating frame, 811, and secondary indicating frames, 812) for selecting an enlarged-view target from among the subjects, with reference to the information items (Fig. 8, 811/812 shown generated around the detected faces, indicating position and size of face);
select the enlarged-view target from among the subjects, with reference to the enlarged-view target information (a “main subject” is selected among the detected faces, based on proximity to center of image or largest face size, [0036]); and
enlarge a region (Fig. 8, best-framing frame, 801; [0075-0076]) including the enlarged-view target included in the moving image (main subject, [0036]), and cause the display apparatus to display the enlarged region, including the enlarged-view target, on all over a screen of the display apparatus (Fig. 9 shows zoomed-in image according 
each of the information items includes at least one of: a size of a subject included in the subjects (main subject is chosen based on a consideration of size, [0036]); a position of the subject (main subject is chosen based on a consideration of proximity to center, [0036]); the number of the subjects (multiple faces are detected from which one is chosen as a main subject, [0035.])

Regarding claim 3, Maeda discloses claim 1, wherein in the generation of the enlarged-view target information, a magnification of the region is determined with reference to the information item on one of the subjects included in the moving image and selected as the enlarged-view target (Fig. 9 shows the region defined by the best-framing frame, 801, from Fig. 8 magnified into a full screen view [0076].  The best-framing frame is itself determined based on the size and position of the selected main subject, such that the face and the upper body is shown clearly in the magnified view.)

Regarding claim 4, Maeda discloses claim 1, wherein in the display of the enlarged region, including the enlarged-view target, on all over the screen of the display apparatus, a full-screen view of the moving image and an enlarged view of one of the subjects included in the moving image are switched therebetween in response to a user operation (Fig. 9 shows the display of the enlarged view region (i.e., “best-framing frame”) of the moving image, which includes an enlarged view of the main 

Regarding claim 5, Maeda discloses an image displaying system (100), comprising:
an imaging apparatus (Fig. 2, 100); and a display control apparatus (114),
the imaging apparatus including: 
an imager (124) configured to capture a moving image;
an extractor configured to extract, from a moving image captured by the imaging apparatus (“perceived as a moving image by a user”, [0030]), subjects included in the moving image and information items each on one of the subjects (DSP, 131, performs detection of more than one face in an image and extracting facial detection information including size and position, [0033-0036]);
a generator configured to generate enlarged-view target information (main indicating frame, 811, and secondary indicating frames, 812) for selecting an enlarged-view target from among the subjects, with reference to the information items (DSP, 131, performs generation of indication frames (Fig. 8, 811/812) around the detected faces, indicating position and size of face);
a selector configured to select the enlarged-view target from among the subjects, with reference to the enlarged-view target information (DSP, 131, performs a selection of a “main subject” among the detected faces, based on proximity to center of image or largest face size, [0036]); and

each of the information items includes at least one of: a size of a subject included in the subjects (main subject is chosen based on a consideration of size, [0036]); a position of the subject (main subject is chosen based on a consideration of proximity to center, [0036]); the number of the subjects (multiple faces are detected from which one is chosen as a main subject, [0035.])

Claim 6 is a method variant of claim 5 and is similarly interpreted and rejected.

Regarding claim 8, Maeda discloses an electronic appliance (Fig. 1, 100), comprising:
an imaging apparatus (124); a display apparatus (114); and a control apparatus (131), the control apparatus being configured to:
extract, from a moving image captured by the imaging apparatus (“perceived as a moving image by a user”, [0030]), subjects included in the moving image and information items each on one of the subjects (detecting more than one face in an 
generate enlarged-view target information (main indicating frame, 811, and secondary indicating frames, 812) for selecting an enlarged-view target from among the subjects, with reference to the information items (Fig. 8, 811/812 shown generated around the detected faces, indicating position and size of face);
select the enlarged-view target from among the subjects, with reference to the enlarged-view target information (a “main subject” is selected among the detected faces, based on proximity to center of image or largest face size, [0036]); and
enlarge a region (Fig. 8, best-framing frame, 801; [0075-0076]) including the enlarged-view target included in the moving image (main subject, [0036]), and cause the display apparatus to display the enlarged region, including the enlarged-view target, on all over a screen of the display apparatus (Fig. 9 shows zoomed-in image according to best-framing frame, which centers on the enlarged main subject, 811, and occupies the entire screen.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Gupta, et al. (US 20200267321 A1.)
Regarding claim 7, Maeda discloses claim 1.  However, Maeda fails to disclose determining a score of the subject and setting the enlarged-view target, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Gupta, et al. (hereafter, “Gupta.”)
Gupta discloses a camera system that detects a plurality of subjects and adjust camera view based on a selected subject, similar to Maeda.  Additionally, Gupta discloses dividing each of the plurality of subjects into a frame subset [0013 - 0016], determining a frame subsect score for each of the detected subsets in the image [0017], and then selecting one of the frame subsets based on the score [0018.]  Then, the camera is adjusted to capture an image of the selected frame subset [0019].  This adjustment includes zooming via zoom control (Fig. 3, 316) to zoom into a specific subject in a frame subset that is selected based on the score (as shown in Fig. 7.)
Gupta discloses that this frame subset score is determined to predict an event of interest so that a desired image can be captured, particularly in fast moving images (such as sporting events) [0012, 0091.]  Therefore, it would have been obvious to one of ordinary skill in the art that the frame subject score of Gupta can be similarly incorporated with Maeda so that the enlarged view of Lee can automatically capture a desired zoom image in a fast moving scene (e.g., showing on the enlarged display the moment of a runner crossing the finish line.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698